   Case 3:20-cv-01371-G Document 4 Filed 05/29/20            Page 1 of 4 PageID 120



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION




LOMBARDI’S INC., ET AL.,    )
                            )
         Plaintiffs,        )
                            )                               CIVIL ACTION NO.
VS.                         )
                            )                               3:20-CV-1371-G
INDEMNITY INSURANCE COMPANY )
OF NORTH AMERICA,           )
                            )
         Defendant.         )




                     MEMORANDUM OPINION AND ORDER

        On April 16, 2020, the plaintiffs filed this case in the 14th Judicial District

Court of Dallas County, Texas. See Plaintiffs’ Original Petition (“Petition”), attached

to Notice of Removal of Defendant Illinois Union Insurance Company* (“Notice of

Removal”) (docket entry 1) as Exhibit A. On May 27, 2020, the defendant removed

the case to this court on the basis of diversity of citizenship. See Notice of Removal

at 2.


        *
             Although the defendant incorrectly titled its notice of removal as
“Notice of Removal of Defendant Illinois Union Insurance Company[,]” the court
assumes that the defendant Indemnity Insurance Company of North America
actually removed the case to this court.
   Case 3:20-cv-01371-G Document 4 Filed 05/29/20             Page 2 of 4 PageID 121



       This court is required to examine the basis for its subject matter jurisdiction,

on its own motion if necessary. Torres v. Southern Peru Copper Corporation, 113 F.3d

540, 542 (5th Cir. 1997). Diversity of citizenship jurisdiction requires complete

diversity, i.e., the citizenship of every plaintiff must be different from the citizenship

of the defendant.

       The Plaintiffs are as follows.

              a.     Lombardi’s Inc., a corporation organized under
                     Texas law and doing business in Dallas County,
                     Texas;

              b.     Lombardi’s Family Concepts, Inc., a corporation
                     organized under Texas law and doing business in
                     Dallas County, Texas;

              c.     Penne Snider, LLC; Penne Preston, LLC; Alberto
                     Lombardi Interests, LLC; Taverna Domain Austin,
                     LP; Café Toulouse River Oaks District, LP; Cafe
                     Monaco HPV, LLC; Penne Lakewood, LLC; Taverna
                     Buckhead, LP; Taverna Domain Austin, LP; Taverna
                     Austin, L.L.C.; Taverna Ft. Worth, LLC; Toulouse
                     Knox Bistro, LLC; and Taverna Armstrong, L.L.C.
                     each are limited liability companies organized under
                     Texas law and doing business in Dallas County,
                     Texas;

              d.     Toulouse Domain Austin, LP; Bistro 31 Legacy, LP;
                     Taverna Legacy, LP; and Taverna Buckhead, LP
                     each are limited partnerships organized under Texas
                     law and doing business in Dallas County, Texas; and

              e.     Lombardi’s of Desert Passage, Inc. is a foreign
                     corporation organized under Nevada and doing
                     business in Nevada.



                                            -2-
   Case 3:20-cv-01371-G Document 4 Filed 05/29/20             Page 3 of 4 PageID 122



Petition ¶ 3.

      Generally, the citizenship of artificial entities other than corporations is

determined by the citizenship of their members. This rule applies to limited

partnerships, see Carden v. Arkoma Associates, 494 U.S. 185, 195-96 (19990), and to

limited liability company companies, see Harvey v. Grey Wolf Drilling Company, 542

F.3d 1077, 1079-80 (5th Cir. 2008).

      The citizenship of the defendant Indemnity Insurance Company of North

America is alleged to be Pennsylvania, see 28 U.S.C. § 1332(c)(1) (corporation is

deemed a citizen of state where it is incorporated and has its principal place of

business), but the court cannot tell if there is complete diversity because the names

and citizenship of the members of the plaintiff entities are not alleged.

      The defendant asserts as follows.

                Since Defendant IINA is unable to determine the identity
                and citizenship of all of the members of the plaintiff LLCs
                and the partners of the plaintiff LPs from public sources,
                and since Plaintiffs have been unable to provide complete
                information on the constituents and citizenships of all
                Plaintiff entities prior to the filing of this Notice,
                Defendant IINA requests leave of court to conduct limited
                jurisdictional discovery in the form of interrogatories
                asking Plaintiffs to set forth the identity and citizenship of
                the unincorporated plaintiff entities and any other
                discovery the court deems necessary in order to confirm
                that full diversity of citizenship exists.


Notice of Removal at 9.



                                             -3-
   Case 3:20-cv-01371-G Document 4 Filed 05/29/20          Page 4 of 4 PageID 123



      The court construes this assertion as a motion for leave to conduct

jurisdictional discovery in the form of interrogatories. The motion is GRANTED.

The defendant must serve the plaintiffs with these interrogatories by June 12, 2020.

      By July 13, 2020, the defendant shall file and serve an amended notice of

removal alleging the citizenship of the limited partnerships and limited liability

companies. Failure to timely file and serve such an amended notice of removal will

result in remand to the 14th Judicial District Court of Dallas County, Texas, without

further notice.

      SO ORDERED.

May 29, 2020.

                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                          -4-
